In an action to reform a contract for the sale to plaintiffs of certain real property, so as to include a contiguous triangular gore, and for specific performance of the contract as reformed, the defendant Rae and the two corporate defendants appeal from an order of the Supreme Court, Kings County, dated March 15,1961, which denied their motion to dismiss the complaint as against them on the ground that, within the meaning of section 210 of the Civil Practice Act, plaintiffs are not the real parties in interest. Order affirmed, with $10 costs and disbursements. No opinion. Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.